DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The reply of 11/28/2022 is acknowledged. Claims 1-7, 11-19 and 22-23 are pending. Claim 1 has been amended to incorporate the limitations of previous claims 9-10.
With regard to the Office action mailed 07/27/2022:
The rejection of claims 1-7, 9-12, 16-19, 22 and 23 under 35 USC 102(a)(2) over Chang (WO 2020/037065) is withdrawn, as the reference has been disqualified pursuant to 35 USC 102(b)(2)(C).
For the same reason, the rejection of claims 13-15 under 35 USC 103 over Chang in view of Stoeckius (Nature Methods, 2017) is withdrawn.
The rejection of claims 1, 3-6, 12-15 and 22 under 35 USC 102(a)(1) over Stoeckius is maintained and reiterated below. Note that “Interpretation #1” has been removed from the possible interpretations noted in the rejection, as it is not compatible with the amended claim, which requires an alignment sequence of at least 2 nucleotides. The rejection of claims 9-10 is moot as those claims have been cancelled, and the limitations from those claims have been incorporated into claim 1. The rejection of claim 2 has been modified because claim 2 now requires that the alignment sequence is at least two nucleotides in length, and that the first molecular label is at least two nucleotides in length. A new interpretation (#4) has been included to account for the limitations in claim 2. This new interpretation #4 has also been relied upon in the rejection of claims 3 and 4. Applicant’s arguments pertaining to the remainder of the rejection will be addressed following the rejection. The new interpretation of the reference and the modified rejections of claims 2-4 based on that interpretation were necessitated by amendment.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 12-15, 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stoeckius (Nature Methods 14(9):865-868 (2017), cited on IDS of 07/15/2020) as evidenced by the Stoeckius Supplementary Text and Figures [online] 31 July 2017 [retrieved on 21 July 2022] retrieved from https://www.nature.com/articles/nmeth.4380?ref=https://githubhelp.com#Sec19. Note that while the IDS and the copy of the reference supplied indicates a publication date of September 2017 for the article, according to the web site, the article was published 31 July 2017.
Regarding claim 1, Stoeckius disclosed an experiment called a “species-mixing” experiment (paragraph spanning pages 2-3): “A mixed suspension of human (HeLa) and mouse (4T1) cells was incubated with a mixture of DNA-barcoded anti-mouse and anti-human CD29 antibodies. After washing to remove unbound antibodies, we performed Drop-Seq1 to investigate the concordance between species of origin of the transcripts and the ADTs [antibody-derived tags] (Fig. 1c-e, Supplementary Fig. 2a).” The “mixture of DNA-barcoded anti-mouse and anti-human CD29 antibodies” described here meets the claim limitations:
First, the mixture represents “a plurality of cellular component-binding reagents” (i.e. two different antibodies, one specific for mouse CD29 and one specific for human CD29; CD29 is a “highly expressed protein marker” (id.) and thus represents a “cellular component”). 
Second, the oligonucleotides conjugated to these antibodies are shown on page 6:

    PNG
    media_image1.png
    315
    1099
    media_image1.png
    Greyscale

The Examiner has drawn a box around the antibody-specific barcode. These barcodes are listed in Supplementary Table 2, which is provided in the Stoeckius Supplementary Text and Figures (see barcodes indicated for CD29 Human and CD29 Mouse. Therefore, the claim 1 limitation “each associated with a cellular component-binding reagent specific oligonucleotide comprising a unique identifier sequence for the cellular component-binding reagent” is met, as these barcodes constitute the claimed “unique identifier sequences”.
Third, each of these antibodies is capable of specifically binding to at least one of a plurality of cellular component targets (i.e. each antibody binds specifically to its designated protein target, either mouse CD29 or human CD29).
Fourth, each of the oligonucleotides contains a poly(dA) region.
As for the limitation “an alignment sequence adjacent to a poly(dA) region”, it is noted that Stockius’ oligonucleotides contain a sequence “NNB” between the antibody-specific barcode and the poly(dA) region. Stockius used these as UMIs (page 6, paragraph entitled Antibody-oligo sequences; the Examiner will stipulate this stands for “unique molecular identifiers”, which can be found at the web site from which the Examiner obtained the Stoeckius Supplementary Text and Figures). However, the instant claims are directed to a composition, not a method. According to IUPAC nucleotide nomenclature, e.g. as found at https://www.bioinformatics.org/sms/iupac.html, N is any base and B is C or G or T. The claimed “alignment sequence” is not limited to any particular sequence. Therefore “NB” qualifies as an alignment sequence (Interpretation #2). Alternatively, “NNB” qualifies as an alignment sequence (Interpretation #3).
Under Interpretation #2 and #3, the alignment sequence is “NB” and “NNB”, respectively, each containing “two or more nucleotides”.
As noted above, “B” is C or G or T. Therefore, the sequences NB and NNB necessarily comprise C or G or T.
Regarding claim 12, the sequence “NB” or “NNB” is 5’ of the poly(dA) region.
Regarding claim 22, under Interpretation #2, the “N” (i.e. the first N in the sequence NNB), respectively, qualifies as a “molecular label” sequence. In addition, Stoeckius discloses that the attachment of the oligonucleotide to the antibody comprises a 5AmMC12 (see oligonucleotides pictured above), which represents a linker. In addition, Stoeckius’ oligonucleotides comprised a universal primer (the sequence to the left of the box drawn by the Examiner around the antibody-specific barcodes).
Regarding claim 2, under an alternative interpretation (Interpretation #4), Stoeckius’ molecular label would be NN, and thus 2 nucleotides in length. Under this interpretation, Stoeckius’ alignment sequence would be BA (where the A is the first A of what would be considered the polyA region under Interpretation #2 or #3 above). Note that while claim 1 requires that the alignment sequence “comprises” a guanine, cytosine, thymine, or uracil, the claim does not preclude the alignment sequence from also comprising A (so long as it also comprises G, C, T, or U, and as noted above B is either G or C or T). Under this interpretation, all limitations are met.
Regarding claim 3, in Stoeckius’ mixture there would be, among the anti-mouse CD29 antibodies (which all contain the same “unique identifier sequence”, i.e. CTTGTA) there would be, under Interpretation #4, molecular labels where NN is AA, CC, GG, TT, AC, AG, AT, CA, CG, CT, GA, GC, GC, TA, TC and TG.
Regarding claim 4, in Stoeckius’ mixture there would be anti-mouse CD29 antibodies, having the “unique identifier sequence” CTTGTA, and anti-human CD29 antibodies, having the “unique identifier sequence” CTTGTA. For each of these sets of antibodies there would be, under Interpretation #4, molecular labels where NN is AA, CC, GG, TT, AC, AG, AT, CA, CG, CT, GA, GC, GC, TA, TC and TG.
Regarding claim 5, in Stoeckius’ oligonucleotides, the length of the universal primer is 34 nucleotides (GTCTCGTGGGCTCGGAGATGTGTATAAGAGACAG).
Regarding claim 6, the 34-nucleotide sequence to the left of the boxed region shown above could be used as either an amplification primer, a sequencing primer, or both.
Regarding claims 13-15, as noted above, Stoeckius discloses that the attachment of the oligonucleotide to the antibody comprises a 5AmMC12 (see oligonucleotides pictured above), which represents a 12 carbon (C12) linker.
Regarding claim 16, Stoeckius used the sequence NNB as a UMI. While one could perform the same steps as Stoeckius and “use” the “B”, or the “NB”, or the “NNB” as an alignment sequence, this is not how Stoeckius “used” the sequence. Therefore, claims 16-19 and 23 are not subject to this rejection.

Response to Arguments
Applicant's arguments filed 11/28/2022 have been fully considered but they are not persuasive. Applicant argues (last paragraph, page 8 of the reply): “Stoeckius neither expressly nor inherently describes, for example, a cellular component-binding reagent specific oligonucleotide comprising an alignment sequence adjacent to a poly(dA) region, wherein the alignment sequence is two or more nucleotides in length, and wherein the alignment sequence comprises a guanine, a cytosine, a thymine, a uracil, or a combination thereof, as recited in currently amended claim 1.”
This argument is not persuasive because the rejection sets forth how each of these features is met in Stoeckius. Specifically, the alignment sequence can be met by Stoeckius’ NB or NNB sequence. In either case, the sequence is at least 2 nucleotides, and each comprises at least a G or a C or a T (this is what B stands for). Alternatively, Stoeckius’ alignment sequence could be “BA” (see discussion of claim 2 in the rejection). Again, this would be at least two nucleotides, and would comprise at least a G or a C or a T (this is what B stands for). 
Therefore, the rejection of claims 1-6, 12-15, 22 under 35 USC 102(a)(1) over Stoeckius is maintained.

Allowable Subject Matter
Claims 16-19 and 23 are allowed.
Claims 7 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637